Citation Nr: 1709829	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-34 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability with limitation of flexion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013 and March 2016, the Board remanded the claim for additional development.  In a September 2016 rating decision, the RO increased the evaluation for the left knee to 10 percent, effective September 4, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action on his part is required.


REMAND

I. VA Examination

The Veteran was afforded VA left knee examinations in June 2009 and May 2016.  Both examination reports reflect a limitation of flexion.  The Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  The Board notes the Veteran's VA treatment records suggest his right knee is not undamaged.  If the examiner determines that the opposite joint is damaged, it need not be tested.

II. VA Treatment Records

The record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from June 2016.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.

III.  Returned Mail

The record reflects that a September 2016 rating decision and supplemental statement of the case (SSOC) were returned to VA as undeliverable.  A November 2016 VA Form 21-4138, Statement in Support of Claim, from the Veteran reflects that he lives at a different address than where the rating decision and SSOC were sent.  Although it appears the Veteran's representative received copies of these documents, it does not appear that the Veteran received them.  To ensure he receives appropriate notification of these actions by the AOJ, the AOJ should re-send the September 2016 rating decision and SSOC to the Veteran at his most recent address of record. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notification and copies of the September 2016 rating decision and September 2016 SSOC at his most recent address of record.

2.  Obtain the Veteran's VA treatment records from June 2016 to the present.

3.  Schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to ascertain the severity of his service-connected left knee disability.  The virtual folder should be made available to the examiner.  Any medically indicated tests should be accomplished, and reported.

With regard to the left knee, range of motion testing should be accomplished.  If the examiner determines that the opposite joint is damaged, it need not be tested.  The examiner must test and record the range of motion for the left knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement, excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






